United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-193
Issued: May 22, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 27, 2006 appellant filed a timely appeal from a July 21, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs that denied his request for
reconsideration and a May 23, 2006 merit decision that denied his claim for a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merit and
nonmerit decisions.
ISSUES
The issues are: (1) whether appellant has established entitlement to a schedule award for
permanent impairment of the lower extremities; and (2) whether the Office properly denied
appellant’s request for reconsideration without conducting further merit review.
FACTUAL HISTORY
On March 5, 2004 appellant, then a 44-year-old city letter carrier, filed a traumatic injury
claim stating that he injured his hips and back on that day when mail flats fell on him. He
stopped work on the same day and eventually returned to light-duty work. The Office accepted

appellant’s claim for neck sprain/strain, bilateral contusions of the hips and contusions of the
back.
In a March 5, 2004 report, Dr. Tracey Rae Adams, a Board-certified physiatrist, noted
that appellant was injured when mail fell on him. She diagnosed contusion to thoracic and
lumbar spine, bilateral hips and pelvis and recommended that x-rays be taken. Dr. Adams also
noted that appellant had a preexisting history of back pain, for which he had taken Celebrex but
had not experienced any relief. X-rays revealed mild to moderate degenerative changes of the
thoracic and lumbar spines as well as the hips and pelvis. Dr. Adams submitted additional
reports noting his status and restrictions. On June 8 and 9, 2004 Dr. Jonathan B. Bard, a Boardcertified radiologist, detailed the results of magnetic resonance imaging (MRI) scans of
appellant’s cervical, thoracic and lumbar spine and both hips. The MRI scans revealed mild to
moderate multilevel disc bulging and spondylosis on appellant’s cervical, thoracic and lumbar
spines, as well as degenerative changes consistent with osteoarthritis affecting appellant’s hips
bilaterally.
In a March 11, 2005 report, Dr. Adams stated that authorization for further physical
therapy had been denied and that appellant was no longer interested in physical therapy. She
indicated that, “[w]ithout further physical therapy, therefore, we will not be able to change his
permanent work restrictions. Therefore, [appellant] would like to consider an impairment rating
at this time.” Dr. Adams noted that appellant had a limited spinal range of motion.
In a March 31, 2005 report, Dr. Adams noted appellant’s complaints of pain, decreased
range of motion and weakness in the hips bilaterally as well as the cervical, thoracic and lumbar
spines. For range of motion of appellant’s right hip, she measured 90 degrees of flexion, 18
degrees of extension, 24 degrees of abduction, 18 degrees of adduction, 35 degrees of internal
rotation and 20 degrees of external rotation. Dr. Adams indicated that these measurements
demonstrated mild impairment with regard to flexion, abduction and external rotation and no
impairment with regard to extension, adduction and internal rotation. She also noted that
appellant had normal strength and gait. Dr. Adams concluded that appellant’s right hip was
mildly impaired, for a two percent whole person impairment. For the left hip, she measured 90
degrees of flexion, 20 degrees of extension, 15 degrees of abduction, 8 degrees of adduction, 35
degrees of internal rotation and 18 degrees of external rotation. Dr. Adams opined that these
measurements showed mild impairment of flexion, abduction, adduction and external rotation
and no impairment with regard to extension and internal rotation. Appellant’s strength and gait
were normal. Dr. Adams concluded that appellant’s left hip was moderately impaired, for a
whole person impairment of four percent. She concluded that range of motion deficits for
appellant’s hips were the best assessment of his physical impairment due to his injury.
Dr. Adams also rated five percent impairment for the cervical spine, five percent impairment for
the thoracic spine and five percent impairment for the lumbar spine. She concluded that
appellant had 15 percent impairment of the spine, which, combined with hip impairment,
resulted in a 20 percent whole person impairment. Dr. Adams noted that appellant reached
maximum medical improvement as of March 31, 2005.
On April 25, 2005 appellant requested a schedule award. In an accompanying attending
physician’s report, prepared on March 31, 2005, Dr. Adams stated that appellant was impaired
due to cervical and thoracic spine strains and lumbar and hip contusions. In a June 24, 2005

2

report, Dr. Adams noted that appellant had not yet received a decision on his impairment rating
and that his current work assignment continued to maximize his capabilities.
By letter dated July 28, 2005, the Office notified appellant that schedule awards were not
payable for spine impairments, but if appellant’s accepted injury caused any impairment of the
extremities, such impairment would be compensable.
In an August 5, 2005 report, Dr. Adams indicated that appellant’s spine impairments did
not result in nerve root injury or radiculopathy, which would have resulted in upper extremity or
lower extremity impairments. Therefore, he did not have impairment to his upper and lower
extremities due to his spine injuries.” Dr. Adams noted, however, that appellant did sustain
contusions to the hips resulting in bilateral impairment. She reiterated that appellant had two
percent whole person impairment of his right hip and four percent whole person impairment of
his left hip, resulting in six percent whole person impairment.
After the Office advised appellant that schedule awards were not payable for whole
person impairment, Dr. Adams provided a February 17, 2006 addendum to her impairment
rating. She noted that appellant did not have any ratable impairment for his spine injuries and
addressed his bilateral hip impairment. Dr. Adams indicated that appellant had two percent
whole person impairment for his right hip, which “translates to a five percent lower extremity
impairment.” She also indicated that appellant’s 4 percent whole person impairment for his left
hip “translates to a 10 percent lower extremity impairment.” Dr. Adams stated that she based her
conclusions on the fifth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment 537, Table 17-9.
On May 5, 2006 an Office medical adviser noted that Dr. Adams based her impairment
rating on loss of range of motion due to appellant’s accepted hip contusions. However, the
medical adviser stated that the A.M.A., Guides does not provide for an impairment rating based
on strains or contusions, and opined that such injuries were “self-limited” and not ratable. The
Office medical adviser found no ratable impairment.
By decision dated May 23, 2006, the Office denied appellant’s schedule award claim.
Appellant requested reconsideration on June 20, 2006. In a June 9, 2006 report,
Dr. Adams reiterated her impairment rating of 5 percent lower extremity impairment for the right
hip and 10 percent lower extremity impairment for the left hip. She explained: “According to
the fifth edition A.M.A., Guides diagnosis-based estimates, Table 17-33, page 546, there is no
specific assessment for the diagnosis of hip contusion. However, in [appellant’s] case, bilateral
hip contusions had led to decreased range of motion about bilateral hips. Therefore, [appellant]
is entitled to impairment rating/schedule award related to decreased range of motion about the
hips.”
By decision dated July 21, 2006, the Office denied appellant’s reconsideration request
without conducting a merit review.

3

LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulation2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.3
Not all medical conditions accepted by the Office result in permanent impairment to a
scheduled member.4 Before applying the A.M.A., Guides, the Office must determine whether
the claimed impairment of a scheduled member is causally related to the accepted work injury.5
The claimant has the burden of proving that the condition for which a schedule award is sought
is causally related to his or her employment.6
ANALYSIS -- ISSUE 1
The Board finds that the Office properly denied appellant’s schedule award claim, as
appellant did not present sufficient medical evidence to provide a basis for permanent
impairment causally related to the accepted employment injuries.7
Appellant provided an impairment rating from Dr. Adams, based on loss of range of
motion of the spine and hips. The Office advised Dr. Adams that it does not provide
compensation for spine impairments;8 thereafter, Dr. Adams’ reports focused on his claimed
bilateral hip impairment. Dr. Adams initially calculated appellant’s impairment based on a
“whole person” impairment rating. However, the Office does not evaluate schedule award
claims in terms of “whole person” impairment ratings.9 Dr. Adams then revised her impairment
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (1999).

3

See id.

4

Thomas P. Lavin, 57 ECAB ___ (Docket No. 05-1229, issued February 3, 2006).

5

Michael S. Mina, 57 ECAB ___ (Docket No. 05-1763, issued February 7, 2006).

6

Veronica Williams, 56 ECAB ___ (Docket No. 04-2120, issued February 23, 2005).

7

The Board notes that appellant submitted additional medical evidence after the Office’s July 21, 2006 final
decision. However, the Board cannot consider this evidence for the first time on appeal because the Office did not
consider this evidence in reaching its final decision. The Board’s review is limited to the evidence in the case record
at the time the Office made its final decision. 20 C.F.R. § 501.2(c).
8

5 U.S.C. § 8101(19); Harry D. Butler, 43 ECAB 859 (1992); see also Rozella L. Skinner, 37 ECAB 398, 402
(1986) (anatomical members do not include impairments of the back or the body as a whole).
9

See Gordon McNeill, 42 ECAB 140, 145 (1990).

4

rating to reflect her calculations of appellant’s bilateral hip impairment based on loss of range of
motion.
The Board finds that Dr. Adams did not provide sufficient explanation to establish that
appellant’s accepted condition, bilateral hip contusion, caused his loss of range of motion of the
hips. Dr. Adams stated that appellant’s hip contusion led to his loss of range of motion, but did
not explain her conclusion or provide rationale supporting causal relationship between the initial
hip contusion and appellant’s claimed permanent impairment.10 This is especially important
where the medical evidence indicates that appellant had preexisting degenerative changes and
arthritis in his hips. Dr. Adams did not offer any explanation as to why the accepted contusion
would have caused the permanent impairment in light of appellant’s preexisting degenerative
conditions. The Office medical adviser indicated that appellant’s hip contusions were selflimited and should not have caused any permanent impairment. Appellant must establish that the
contusion caused a ratable impairment.11 He has not met his burden of proof in establishing that
his accepted hip contusions caused a permanent partial impairment due to loss of range of
motion, as Dr. Adams did not present rationale or explanation supporting her conclusion that
appellant had permanent impairment due to the accepted bilateral hip contusion.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128 of the Act, the Office has discretion to grant a claimant’s request for
reconsideration and reopen a case for merit review. Section 10.606(b)(2) of the implementing
federal regulation provides guidance for the Office in using this discretion.12 The regulation
provides that the Office should grant a claimant merit review when the claimant’s request for
reconsideration and all documents in support thereof:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by [the
Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”13
Section 10.608(b) provides that when an application for review of the merits of a claim
does not meet at least one of the three requirements enumerated under section 10.606(b)(2), the
Office will deny the application for reconsideration without reopening the case for a review on
10

See Steven S. Saleh, 55 ECAB 169, 172 (2003); Victor J. Woodhams, 41 ECAB 345, 352 (1989). The Board
has held that a medical opinion not fortified by medical rationale is of little probative value. Caroline Thomas, 51
ECAB 451, 456 n.10 (2000); Brenda L. Dubuque, 55 ECAB 212, 217 (2004).
11

See Lela M. Shaw, 51 ECAB 372 (2000).

12

20 C.F.R. § 10.606(b)(2) (1999).

13

Id.

5

the merits.14 When reviewing an Office decision denying a merit review, the function of the
Board is to determine whether the Office properly applied the standards set forth at section
10.606(b)(2) to the claimant’s application for reconsideration and any evidence submitted in
support thereof.15
ANALYSIS -- ISSUE 2
The Board finds that the Office properly denied appellant’s request for reconsideration
without conducting a merit review, as appellant did not meet any of the above-listed criteria
warranting a merit review. First, appellant did not submit any argument establishing that the
Office erroneously applied or interpreted a point of law. Second, appellant did not advance a
relevant legal argument not previously considered by the Office.
Appellant did submit a new medical report, Dr. Adams’ June 9, 2006 report. However,
the Board finds that Dr. Adams’ June 9, 2006 report was not relevant as it constituted a mere
repetition of findings and explanations previously reviewed by the Office. Dr. Adams did not
reach a different conclusion, nor did she explain her findings in a new way. The Board has
previously held that medical evidence is insufficient to warrant a merit review where it is
repetitious or duplicative of evidence previously of record.16 Therefore, the Board finds that
Dr. Adams’ June 9, 2006 report was insufficient to require the Office to reopen appellant’s claim
for a merit review, as she merely restated conclusions and explanations already of record in her
prior medical reports.
CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that he
was entitled to a schedule award for permanent partial impairment of the lower extremities. The
Board also finds that the Office properly denied appellant’s request for reconsideration without
conducting a merit review.

14

20 C.F.R. § 10.608(b) (1999).

15

Annette Louise, 54 ECAB 783 (2003).

16

See Eugene F. Butler, 36 ECAB 393, 398 (1984) (where the Board held that material which is repetitious or
duplicative of that already in the case record is of no evidentiary value in establishing a claim and does not constitute a
basis for reopening a case).

6

ORDER
IT IS HEREBY ORDERED THAT the July 21 and May 23, 2006 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: May 22, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

